Laweence, Judge:
It appears from the record before me that when the above-enumerated appeals for a reappraisement were called for hearing, counsel for defendant moved to dismiss for failure to prosecute. The motion was taken under advisement and the cases ordered submitted by the court.
In conformity with the requirements of the statute (28 U. S. C. § 2631), I have examined the records in the appeals before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold that the proper values of the merchandise are the values returned by the appraiser.
Judgment will be entered accordingly.